PER CURIAM.
Nicholas Malone appeals two final orders in separate cases imposing restitution and probation. We affirm the order of restitution in case no. 92-2337. We reverse the trial court’s order for restitution in case no. 92-2263.
The trial court erred when, in addition to the amount of the victim’s insurance deductible, it ordered appellant to pay the victim the original cost of a videocamera less the amount of replacement proceeds he re*1141ceived from his insurance company. See Do-maceti v. State, 616 So.2d 1148 (Fla. 4th DCA 1993). Since the amount paid by the insurance company equaled the fair market value of the videocamera at the time of its theft, the trial court should have awarded the victim the sum of $250, the amount of the deductible under his insurance policy.
We further find the trial court erred in its March 16, 1993 order by imposing additional conditions of probation in both cases absent a judicial determination that appellant violated the terms of his February 10, 1993 probation orders. See Clark v. State, 579 So.2d 109 (Fla.1991).
Accordingly, we modify the amount of restitution in case no. 92-2263 to reflect an amount consistent with this opinion. We further remand both cases to the trial court with instructions to delete the additional conditions of probation imposed by the trial court on March 16, 1993.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
DELL, C.J., and POLEN and STEVENSON, JJ., concur.